10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00465-JTN-ESC ECF No. 1 filed 06/12/99 PageID.1 Page1of5

FILED - KZ
June 12, 2019 2:40 PM
U.S. DISTRICT COURT

WESTERN DISTRICT OF Chel
ib By (3)
Ib Scanned by /_" =
1:19-cv-465

Janet T. Neff
U.S District Judge

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

DON R. BUDD, IN PRO SE No.
100 Minges Creek Place, F-111
Battle Creek, MI 49015-4285

TTY ONLY (269) 979-8516, -

Plaintiff,
V.

THE LANDINGS AT THE PRESERVE
100 Minges Creek Place

Battle Creek, MI 49015-4285

(269) 979-2120, COMPLAINT
DOES 1-100, ISSUES
1. UNEQUAL BENFFITS (Fair Housing
Defendant. Act Sec 804 (42 U.S.C. 3604(b) and (£2)))

2. UNEQUAL SERVICE (Fair Housing Act
Sec 804 (42 U.S.C. 3604(b) and (f2)))

 

 

Here comes the Plaintiff, Don R. Budd in Pro Se, not of free will but out
of necessity, since discrimination also extends to law offices in the District of
Michigan. None will accept a Deaf client. Disability Rights Groups all tell me
my issues are not worth their resources and therefore, will not take my

complaints.

Budd0o001

 

 

 
Oo © N WN A Ff WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 1:19-cv OO fig JTN-ESC ECF No. 1 filed 06/12) PagelD.2 Page 2of5

Jurisdiction

“The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.” (28
U.S.C. section 1331) Since the laws in question are the requirements of the
Fair Housing Act (FHA), (42 U.S.C. section 3604) this district court has
jurisdiction under 28 U.S.C. section 1331.

ISSUE 1: UNEQUAL BENEFITS (Fair Housing Act Sec 804 (42
U.S.C. 3604(b) and (f2)))

Plaintiff has been attempting to gain the same benefits offered to
Hearing residents at the Defendant Apartment Complex since January 2008,
when Plaintiff learned that washer/dryers were being installed in apartments
like that of the Plaintiff. However, Plaintiff has been told various excuses for
not installing the appliance in his unit. Each year a different reason was given
as to why no machine was delivered.

I attempted several avenues to gain assistance in dealing with this
issue to no avail. I finally filed a formal complaint with the FHEO in Chicago.
They forwarded the complaint to the Michigan Department of Civil Rights,
who repeatedly attempted to force the Plaintiff into an agreement which is
never enforced. I have gone that route before on another case. I told the
Investigator I wanted to case to go to court since their agreements are never
enforced. On April 5, 2019, the Investigator claimed her agency does not
take cases to court, I would have to do that on my own. I learned from
another Investigator that such a statement is false. Unable to force me into
an agreement, the Investigator closed the case claiming “INSUFFICIENT
EVIDENCE,” which is used whenever they cannot force the Deaf in an accord.
This Investigator is not the only one to use this tactic. That matter is now

before the US Department of Justice.

Budd0002

 
Oo Co NN DN A FSF WD LB —

NM NO BH NHN NH DH NH HY HDB KH | - FY FE FSF PF EF hl hlULE
oN KN AN BF WO NY YFP CO Oo mem YN DH NH FF WY NY | &

f-aSe BTS Cv" OG ili JTN-ESC ECF No. 1 filed 06/12 jae PagelD.3 Page 3 of 5

The Defendant offers to let me move into another apartment with the
appliance, but how is that equal Benefit when no one else was required to
move into a more expensive apartment to receive the machine? This the
Defendant refuses to answer. Out of the 12 units on my floor, I am the only
Deaf resident not to receive the appliance. The other apartments have them.

This violates the Fair Housing Act Section 804 [42 U.S.C. 3604]
“Discrimination in sale or rental of housing and other prohibited practices. (b)
To discriminate against any person in the terms, conditions, or privileges of
sale or rental of a dwelling, or in the provision of services or facilities in
connection therewith,” Unequal amenities offered to hearing and deaf leases
is forbidden. Making the Deaf move to a higher priced unit is also prohibited.
(f2) “To discriminate against any person in the terms, conditions, or
privileges of sale or rental of a dwelling, or in the provision of services or
facilities in connection with such dwelling, because of a handicap.”

If I'd move, the Defendant would most likely install the appliance
despite the excuses now given and charge a higher rent.

Because the Defendant continues to refuse to provide equal benefits to
the Deaf Plaintiff, the Statutes of Limitations (300 days) has not elapsed.

ISSUE 2: UNEQUAL SERVICE (Fair Housing Act Sec 804 (42
U.S.C. 3604(b) and (f2)))

On July 2, 2018, Plaintiff entered the Defendant Leasing Office and
requested the area around the main window in the living room be repaired as
the plaster was falling from the wall. Plaintiff waited for 3 weeks, and no one
came to fix the window. I contacted the Property Manager, Cheryl Mack, who
stated that she forgot to make out a work order. Plaintiff waited another
three weeks and still did not receive the service requested. So, I notified the
Defendant again and stated I would take legal action if not done by that

Friday, August 24, 2018. The Main Maintenance man arrived the next day
3

 

Budd0003

 
oOo f-e& NN DB OH Ff WY NH

NY NM KN NB NY NH HB DB Dm mw mm it
eo KN NHN A BF YW YB KF SG Oo wm NT KH AD BR BY YN KS CO

 

Case 1:19-cv-O0465-JTN-ESC ECF No. 1 filed 06/12 PagelD.4 Page 4of5

and cleared out the chips from around the window. However, the work was
not completed for another 3 weeks. It took a total of 9 weeks to get the job
done. This is unequal service as no one else is required to wait 9 weeks.

On May 28, 2019, I called for emergency maintenance service for a
water heater that broke spilling water through the furnace area and hallway.
The carpet was soaked. The On-Call maintenance man showed up and shut
off the water but had to wait until the next day to find another water heater.
The first night they started a dehumidifier, which ran until May 30, 2019. The
workers have not been back to pick up the dehumidifier or to fix all the water
damage or remove all the mold from the carpet in 2 weeks since the mishap.

Service for the Hearing Impaired in this complex is in violation of the
Fair Housing Act mentioned under ISSUE 1 above.

JUDGMENT:

Plaintiff seeks a court order for the installation of the washer/dryer
appliance in his current residence of a similar or more exceptional standard
with those installed in other apartments. It must be in proper working order
(including installation of the electrical, plumbing, and flooring that was
required for all units), and proper clean up of the area after the work is done
with all debris removed from the apartment.

Plaintiff acknowledges that although the following amounts are the
maximum allowed for Civil Cases by Congress as of 2013, the District Judge
has the final say as to the fine(s) awarded in this case.

Plaintiff seeks monetary damages for each year the Plaintiff has been
denied access to the appliance in his current home in the amount allowed by
Congress of $100,000 for each year from 2008 to 2012.

2008-2012 $500,000

2013 $150,600

2014 $160,650

Buddo004

 

 

 
oOo fo NY DN WH F&F WH WN

10
iV
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

For Parties Without an Attorney:

dismissal of my case.

Signed,

Don R. Budd, In Pro Se

100 Minges Creek Place, Apt F-111
Battle Creek, MI 49015-4285

TTY Only (269) 979-8516

 

@ase 1:19-cv-O0gpliee-JTN-ESC ECF No. 1 filed 06/12#@@ PagelD.5 Page 5 of5

I agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to

keep a current address on file with the Clerk’s Office may result in the

Won GO ated: bo-13-11

Budd0006

 
